Citation Nr: 0616112	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  98-12 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Esq., 
Private Attorney


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1976 to December 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In an October 2005 Memorandum 
Decision, (with Judgment issued in November 2005) the Court 
vacated the portion of the July 2003 Board decision that 
denied service connection for right and left knee disorders, 
and remanded these matters for readjudication consistent with 
that decision.

This case was previously before the Board on appeal from a 
May 1997 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, 
which, in pertinent part, denied claims of entitlement to 
service connection for a bilateral (left and right) knee 
disorder.  By a May 2000 decision, the Board determined that 
timely notice of disagreement had been filed, and remanded 
the veteran's claims.  The claims returned to the Board, and 
in a January 2001 decision, were again remanded.  The matters 
were again returned to the Board and addressed in the July 
2003 decision.  

The Board notes that the veteran has apparently changed the 
name he uses for VA purposes during the pendency of this 
appeal.  However, the file does not reflect whether the 
veteran has undertaken legal proceedings to change his name.  
The veteran's name appears as listed first on the title page 
of this decision in the November 1996 County Circuit Court 
Order which granted the veteran a divorce.  When he submitted 
a January 1997 claim, the veteran used the name which is now 
listed second (as an AKA name) on the title page of this 
decision.  That name appears on his Report of Separation from 
Active Duty, DD Form 214, and on the January 1997 appointment 
of his representative.  VA used that name on the May 1997 
rating decision which underlies this appeal, and that name is 
first in the two prior Board decisions in this case.  
However, the veteran signed his name as listed first on the 
title page of this decision on his August 2000 substantive 
appeal, and that name appears in the voluminous VA clinical 
records since 1998, on the RO's correspondence with the 
veteran for the last several years, and on the 
representative's arguments on behalf of the veteran.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In the October 2005 Memorandum Decision, the Court pointed 
out that the Board, in its January 2001 remand, concluded 
that an orthopedic examination was necessary to determine 
whether there is a nexus between inservice events and the 
veteran's current left and right knee conditions.  The Court 
also noted that by this remand, the Board instructed the 
examiner to conduct a comprehensive review of the record and 
the veteran's history and a thorough examination, and, in so 
doing, to diagnose any knee disorder that is present and 
opine whether it is at least as likely as not that any such 
disorder was incurred in or aggravated by the veteran's 
period of active service.  On review of the May 2002 
examination report, the Court found that the examiner 
examined only the left knee and that the examiner failed to 
address whether there is a nexus between the veteran's 
current left knee condition and his inservice injury.  Citing 
to Stegall v. West, 11 Vet. App. 268 (1998), the Court 
vacated the portion of the July 2003 Board decision denying 
service connection for right and left knee disorders on the 
basis that the Board relied on the May 2002 examination 
report, which did not comply the terms of the January 2001 
Board remand instructions. 

The Court remanded these matters to the Board for 
readjudication.  Pursuant to the Court Memorandum Decision, 
and for the reasons discussed above, a new VA examination is 
required prior to readjudication of these issues.

The Board notes that the file does not contain any records of 
medical treatment the veteran has received dated any later 
than 2002.  Prior to any examination, any pertinent 
outstanding records should be obtained.  Specifically noted 
in this regard are any records of ongoing treatment for knee 
problems.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  While the 
Court made no determination as to whether VA adequately 
complied with the duty to notify and assist as required under 
the VCAA, the Board notes that recent pertinent caselaw has 
provided additional guidance as to the exact nature and 
extent of these duties.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) and see also Mayfield v. Nicholson, No. 
05-7157 (Fed. Cir. April 5, 2006).  The RO should take this 
opportunity to ensure such compliance, especially in light of 
recent pertinent caselaw.     
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that the 
appellant is issued a VCAA letter 
appropriate for his claims of entitlement 
to service connection for right and left 
knee disorders, which provides the 
notices required under the relevant 
portions of the VCAA, its implementing 
regulations, and pertinent caselaw.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005); See also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 
5, 2006), and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

2.  Obtain any pertinent records of 
treatment for right or left knee problems 
from 2002 to the present.  

3.   After any outstanding records are 
added to the claims file (to the extent 
available), and the veteran has had 
sufficient time to provide any response 
to the VCAA notification letter, the RO 
should schedule the veteran for an 
orthopedic examination to determine the 
nature and likely etiology of any 
disorder of either the right or left 
knee.  The examiner should review the 
veteran's claims folder, noting all 
pertinent records of treatment for knee 
problems, and giving particular attention 
on the knee problems shown in service and 
the opinions found on prior examination 
reports.  The examiner should provide a 
diagnosis for any disorder that is 
present in either knee, and, for any 
disorder(s) diagnosed, the examiner 
should opine as to whether it is at least 
as likely as not that such knee disorder 
was incurred in or aggravated by the 
veteran's period of active service.  The 
examiner should explain in detail the 
rationale for any opinion(s) given.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issues involving entitlement to 
service connection for right and left 
knee disorders.  If either remains 
denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures and with the mandates of the October 
2005 Court Memorandum Decision.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


